Citation Nr: 1037920	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-34 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for additional disability of the left hand, claimed 
as the result of surgical treatment at a Department of Veterans 
Affairs (VA) medical facility in March 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that compensation is warranted under the 
provisions of 38 U.S.C.A. § 1151, for additional disability of 
the left hand, claimed as loss of use of the left hand and pain, 
due to surgery at VA on March 10, 2005.  Upon review, the Board 
finds that the claim must be remanded for further evidentiary 
development.

First, and most importantly, the record does not contain a copy 
of the March 10, 2005 VA operative report.  Although a copy of a 
surgery brief operative note (which does little more than 
identify the diagnosis, the surgeon, and the procedure) is 
associated with the claims file, the operative report itself is 
not.  The operative report would be a key document in deciding 
this claim, as it would document the events that transcribed 
during the procedure in question.  If an operative report or 
surgery report exists, a copy should be made and included in the 
claims file for review in association with this claim.  The brief 
operative note that is on file indicates that the Veteran's 
signed an informed consent form, but a copy of the signed consent 
form has not been associated with the claims file.  The RO should 
attempt to obtain copies of any outstanding records of pertinent 
VA treatment, including, most importantly, a copy of the March 
10, 2005 operative report, the signed informed consent form, and 
any ongoing treatment records.  

Second, remand is necessary to afford the Veteran a VA 
examination.  A VA examination is required where the evidence 
shows (1) competent evidence of a current disability; (2) 
evidence establishing that an event, injury, or disease occurred; 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
claimed event; and (4) that the record otherwise lacks sufficient 
competent evidence upon which the Board can make a decision.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Here, the record confirms that the Veteran underwent left carpal 
tunnel release on March 10, 2005.  In support of his claim, the 
Veteran wrote that he now has loss of use of the left hand and 
pain as a result of the surgery.  Accordingly, there is evidence 
of an event, plus an indication that the Veteran has a disability 
or persistent symptoms that may be associated with the event.  
Moreover, there is insufficient evidence to decide the claim, 
especially in light of the missing VA operative report.  In 
January 2006, the VA medical center's Risk Manager issued an 
opinion regarding the issue on appeal, but there is no indication 
that the opinion was based upon review of the operative report.  
Nor is there any indication that a physical examination was 
performed.  Accordingly, upon remand, the RO should schedule the 
Veteran for a VA examination.  

Finally, the record does not clearly show that the Veteran has 
received a notice letter fully compliant with the Veterans Claims 
Assistance Act and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  There appears to be some confusion as to the Veteran's 
proper address.  Accordingly, upon remand, the RO should send the 
Veteran a letter with the requisite notice.  The RO must ensure 
that the letter is sent to the Veteran's correct mailing address.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter at 
his correct mailing address advising him of 
the information and evidence necessary to 
substantiate the remanded claim of 
entitlement to compensation benefits under 38 
U.S.C.A. § 1151, including what evidence is 
necessary to substantiate the claim.  The 
letter should meet the requirements of 
Dingess/Hartman, 19 Vet. App. 473 (2006), 
with respect to the five elements of a claim, 
including notice that a disability rating and 
effective date will be assigned once a claim 
has been granted. 

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all health 
care providers who may have additional 
records pertinent to his claim.  
Additionally, the letter should request that 
the Veteran provide a description of all 
residual injuries he contends resulted from 
the March 10, 2005 VA surgery.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
that are not already associated with the 
claims file.  

The RO should also obtain all of the 
Veteran's outstanding VA treatment records, 
to specifically include:  (a) a copy of the 
March 10, 2005 VA operative report; (b) 
a copy of the signed informed consent 
form; and (c) any outstanding records of 
pertinent treatment.  

All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file.  It is 
imperative that a notation be inserted in the 
file indicating if any records cannot be 
obtained; this is especially important if the 
unattained document is the operative report.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the record.  
Then, the RO should schedule the Veteran for 
a VA examination.  The entire claims file, 
including a copy of this remand, must be made 
available to the examiner for review.  

Accordingly, the examiner is asked to review 
the pertinent evidence, including the 
Veteran's lay assertions, and also undertake 
any indicated studies.  Then, based on the 
record review and examination results, the 
examiner is asked to offer an opinion as to 
whether it is at least as likely as not that 
the Veteran currently suffers from additional 
disability of the left hand, manifested by 
loss of use and/or pain, resulting from the 
March 10, 2005 left carpal tunnel release 
performed at VA, and not merely coincidental 
therewith.   

If any additional disabilities are found, the 
examiner is asked to offer an opinion as to 
whether it is at least as likely as not that 
(a) the additional disability(ies) resulted 
from carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of VA in performing the 
left carpal tunnel release on March 10, 2005, 
or (b) whether any additional disability was 
not reasonably foreseeable.  

In reaching this opinion, the examiner is 
asked to comment as to whether the VA 
physician who performed the March 10, 2005 
surgery failed to exercise the degree of care 
that would be expected of a reasonable health 
care provider.  Also, in determining whether 
an event was reasonably foreseeable, the 
examiner is advised that the consequence need 
not be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of the 
treatment provided.  The examiner should 
consider whether the risk of that event was 
the type of risk that a reasonable health 
care provider would have disclosed in 
connection with the informed consent 
procedures of 38 C.F.R. § 17.32.

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached, supported by specific 
references to the Veteran's claims file, 
including the operative report and the 
Veteran's lay assertions.  

4.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


